Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           22-JUN-2020
                                                           03:20 PM



                             SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            STATE OF HAWAI#I,
                     Respondent/Plaintiff-Appellant,

                                    vs.

                              DAWN NAEOLE,
                     Petitioner/Defendant-Appellee.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                   (CAAP-XX-XXXXXXX; 1PC161001997)

                           ORDER OF CORRECTION
                            (By:   Wilson, J.)

            IT IS HEREBY ORDERED that the Opinion of the Court,

filed on June 22, 2020, is corrected as follows:
            On the first line of page 7, replace “brake” with

“break”.

            The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

            DATED:   Honolulu, Hawai#i, June 22, 2020.

                                   /s/ Michael D. Wilson

                                   Associate Justice